Citation Nr: 0101756	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active air service from January 1953 to 
January 1956.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Denver Regional Office (RO) June 1999 rating decision which 
denied the TDIU claim.


REMAND

Effective November 9, 2000, the law was changed to provide 
that VA shall make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In this case, service connection is in effect for residuals 
of L1 fracture, rated 50 percent disabling, major depression, 
rated 30 percent disabling, and hypotonicity of the bladder, 
rated 10 percent disabling; the combined disability rating is 
70 percent.

Most recently, VA psychiatric and general medical 
examinations were performed in July and August 1998, 
respectively, addressing the nature and severity of 
impairment from the veteran's service-connected disabilities.  
On psychiatric examination, the veteran indicated that he was 
unable to work due to his various physical disabilities (some 
of which, but not all, are service-connected) and his 
depression; on examination, major depression was diagnosed, 
and a Global Assessment of Functioning (GAF) score of 55 was 
assigned.  On general medical examination, low back and 
bladder disabilities were diagnosed, and objectively 
demonstrable impairment associated therewith was recorded; 
the examiner indicated that an opinion relative to the 
veteran's employability would be deferred pending completion 
of a computed axial tomography (CAT) study of the low back.  
Later in August 1998, a CAT study of the lumbar spine was 
performed, and the examiner opined that, from a physical 
standpoint, the veteran was able to perform light work 
(involving lifting no more than 10 pounds) and sedentary 
work.

In view of the foregoing, the Board is of the opinion that 
clarification is necessary with regard to the matter of 
whether the veteran meets the TDIU criteria listed in 
38 C.F.R. § 4.16.  In particular, although the VA physician 
performing the general medical examination in August 1998 
indicated that the veteran's physical disabilities allowed 
him to perform no more than light and sedentary work, it is 
not clear what impact, if any, his nonservice-connected 
disabilities have on his overall physical impairment.  It is 
also unclear what impact his service-connected psychiatric 
and genitourinary disabilities have on his ability to work.  
Thus, thorough VA psychiatric, orthopedic, and genitourinary 
examinations should be performed to determine whether the 
TDIU criteria have been met in this case.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who may have 
treated him for his service-connected 
disabilities since July 1998.  After 
any necessary authorization is 
obtained, copies of all relevant VA or 
private reports of treatment (not 
already of record) should be secured 
and added to the claims file.

2.  The veteran should be afforded 
another VA psychiatric examination to 
determine the severity of his service-
connected psychiatric disability.  The 
examination report should include a 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  The claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
identify the severity of the functional 
impairment associated with the 
veteran's service-connected psychiatric 
disability, particularly as it affects 
his social and industrial adaptability.  
The examiner should assign a GAF score 
and explain the meaning of such score, 
in compliance with Thurber v. Brown, 
5 Vet. App. 119 (1993).  The examiner 
should also comment on how the 
veteran's service-connected psychiatric 
disability affects his employability.  
All symptomatology and impairment 
associated with his service-connected 
major depression should be 
distinguished from any nonservice-
connected psychiatric symptomatology 
and impairment.  If it is impossible to 
distinguish the symptoms, the examiner 
should so state for the record.

3.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature and severity of his service-
connected low back disability.  The 
examination report should include a 
full description of all pertinent 
symptoms and clinical findings, and an 
assessment of the functional impairment 
resulting therefrom.  All findings 
should be recorded in detail.  The 
entire claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and 
the examination report should reflect a 
review of the claims folder.  The 
examiner should elicit all subjective 
complaints concerning the veteran's 
service-connected low back disability 
and provide an opinion as to whether 
there is adequate pathology present to 
support each subjective complaint of 
pain.  The examiner should comment on 
the severity of the manifestations on 
the veteran's ability to function in 
the employment arena.  The examiner 
should also comment on whether there 
are other objective indications of the 
extent of the veteran's pain, such as 
visible manifestations on movement of 
the low back and functional impairment 
due to pain.

4.  The veteran should be afforded VA 
genitourinary examination to determine 
the nature and severity of his service-
connected hypotonicity of the bladder.  
The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should be asked to comment on 
the severity of all manifestations of 
his genitourinary disability.  All 
necessary testing should be performed.  
The examiner should be asked to provide 
an opinion as to what effect the 
veteran's disability has on his ability 
to work.

5.  After assigning the appropriate 
disability ratings for the veteran's 
service-connected disabilities, the RO 
should again review his TDIU claim, 
including consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).

6.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


